Title: Stephen Cathalan to Thomas Jefferson, 25 April 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            Dear Sir & my Too kind Protector!
            Marseilles the 
25th april 1818—
          
          your most honored Favor of the 18th January, Inclosing a Copy of the Letter your So Long Continued Friendship for me dictated to the Hble B. W. Crowninshield Secry of the navy, with one of his answer to you (which you was So Good, as to take the Trouble to transmit me, with & by your Good Friendly Hand) Reached me on the 21st Inst by an american Vessel arived on that Day, from new york;—
          my Heart has been Since it’s Reciept, So Deeply oppressed by what I feel! that it is quite Impossible for me to find in any Idiom to my knowledge proper adapted words to Express to you my Everlasting Gratitude, not only for the warm Interest you took in my Behalf in 1815—at the close of the Last U.s. war, near the President, but even Since & more over, when =on Receipt of my Letter of the 8th July last, you communicated to him (then at his Seat adjacent yours) the Contents of my Said Letter and of the Papers it contained, Renewing at the Same time your Intercessions in my behalf, on which he was So Good as to declare to you, he Saw nothing in the case to allarm me & to add, that nothing Should, be, in any Event, done to my own Prejudice, without your previous Information on this= &a &a &a
          I must now acknowledge to you, my Dear sir, that my Letter of Resignation, had been Influenced by the late transaction, but also by a number of Disagreable occurences, I had Experienced here, by the Competition of a Few Restless americans unjustly Jealous of me, or my So long holding this office, without any plausible motives on their own Part
          it was not then Surprising that with So many contending Interests I was under Some apprehensions of being Dismissed,! as it has had been Reported here, Even in Paris, and as I have been Informed by private Letters to me;
          on the other hand, I, alone, as I have wrote it, not Long Since, in answer, I  was Relying with the greatest Confidence in the Justice of the President and of the Govnt of the U.s. but also (& this I did not mention it) on your Friendly Protection, in Stating &  Supporting my case to the President!—
          but Since you are So Good as to Inform me, that you have thought it due to =the Caracter of the united states for Justice of its officers, to withold my Letter of Resignation, which is Considered as non avenue that I am allowed to continue my Services, on the assurance that they will be acceptable to the Governt and  under the Protection of it’s Justice; Since you, the President & the honble B. W. Crowninshield Secry of the Navy are So Good as to have agreed that the choice is Left to me, either to Continue in office or to Retire from it, on which you are waiting for my Deliberate & Prompt answer;=
          after Due Refflexion, I am Convinced that I cannot Give a more Sanguine Proof of the Sense of my Gratitude & obedience towards the U.s. Governt and their members and to you Particularly, than to Declare to you that I owe to it’s Justice & benevolence towards me and to my honor, which is dearer to me than my own Existance, that I wish to be Continued Still Longer in this office,  and to Postpone to an other time my Second Request thro’ you for obtaining my P Permission to Resign this Consulate,
          I owe it also to you, my Dear Sir, who made your Self Responsible for me So Long as I will hold it, & I beg Leave to be assured, that this newly Repeated Proof of Confidence from you in me will Stimulate more & more my zeal to hold it Correctly & Subjoined, quam Diû me bene Gesseris & it will be at the mutual Satisfaction of the Governt and of the Citizens of the united states, I hope!
          as to my Friend Mr Dodge, to whom I have communicated, on Receipt your Letter of January 18 & the Copies it Inclosed & whom I offered to you as my future Successor, Should my Resignation be Granted; he is very Gratefull for all your kind Expressions & wishes, as well as those you transmitted me from the President & the Secretary of the Navy &  he is aware, he being now Supported by Such Emminents Protectors, that =the Longer he will continue by his Correct Conduct to merit the Succession, the more Certain he will be, to Receive it at full maturity;=—he Continues to assist me in this Consulate, and as I have mentioned to you, in my Last of the 30th March, to our Mutual Satisfaction;—
          I have Sent to Mr sasserno, a Copy of the Paragraph of your Letter Concerning his appointmt as consul of the U.s. at Nice, & I will not fail to Forward you his Gratefull answer for your Goodness towards him, as Soon as it will Reach me;—
          I am Sorry to observe that the wines of Rivesaltes & of nice, by the Brig agent of alexia W. W. Lewis Master Bound for new-york, had not yet Reached you on the 18th January, nor my Letter of the 15th Sepber Inclosing my Invoice for the Same;—as to the wine of Lédenon shipped in 9bre on the Brig Benefactor of alexia Bound for alexandria, I hope you will have Soon after the Date of your Said Letter have Received or have  heard of it’s arival, & the whole at your Satisfaction;
          I am Shipping on the Brig Ship Fair Trader of alexia as pr your order, 8 Boxes of 24 Bottles Each Red wine of the year 1814 of Bergasse, this Ship is Ready to Sail for Bouque in this Gulph of Lyons, to Compleat her Cargo with Salt, Bound for alexandria; I apprehend that there will not be any other vessels for the cheasapeak in this Port  before the end of august next;—and in order that you may Get your Stock for Your consumption of 1819 before the next winter  Sets in.
           I Intend to order & Prepare your Supply in qualities & quantities thereabout the Same, as pr your order by yours of 6th June 1817—without waiting for your new order & Remitance at your own Convenience; I don’t know whether I may at Same time Provide for your Grand Son Ths Jefon Randolph Esqr as I did in Conformity of your Said Letter; but I think I may do it also & if when Ready there is no vessel for the cheasapeak I will Ship it for Philadia, new-york or Boston.
          I have the honor to be with great Respect
          
            Dear sir your most obedt & Gratefull Servt
            Stephen Cathalan.
          
        